Citation Nr: 0019516	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  97-21 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a left leg disorder, 
described as deep vein thrombosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran had active service from July 1978 to February 
1984.  

This issue comes before the Board of Veteran's Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Washington, DC Regional Office (RO). 

A hearing was held at the Board in Washington, DC, in 
February 2000, before Michael D. Lyon, who is the Board 
member rendering the determination in this claim and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102 (West 1991 & Supp. 1999).  A transcript 
of the hearing has been included in the claims folder for 
review.  

Both at and subsequent to the Board hearing, additional 
evidence was received.  The veteran's representative 
submitted the evidence with a written waiver of RO 
consideration of this evidence. See 38 C.F.R. §§ 19.37, 
20.1304 (1999).  Thus the Board may proceed with 
consideration based on the evidence of record.


FINDINGS OF FACT

1.  All pertinent and available evidence necessary for 
entering an informed decision in this case has been obtained 
by the RO.  

2.  Service medical records reveal that in May 1979, the 
veteran's left leg was injured when he fell off a truck.  No 
fracture was noted at the time.  He was treated with a Jones 
dressing and crutches.  After 8 days, the left leg was 
nontender, with no swelling.  The dressing was removed and he 
was returned to duty.  The diagnosis was a healed left leg 
injury.  There are no further entries in the service medical 
records regarding any complaints, injuries, or treatment of a 
left leg disorder during the remainder of his service.

3.  There was an intercurrent to the left leg in 1988.  A 
deep vein thrombosis was subsequently noted and attributed to 
the intercurrent injury.

4.  There is no medical opinion, or other competent evidence 
showing that the veteran's current left leg disorder resulted 
from a disease or injury incurred during the veteran's 
service, to include the injury in 1979, or any continuing 
residuals since that time.


CONCLUSION OF LAW

The claim for entitlement to service connection for a left 
leg disorder is not well grounded.  38 U.S.C.A. §§ 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  Id.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).

However, the threshold question which must be resolved is 
whether the veteran has presented evidence that his claim is 
well grounded.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual" that a claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93. The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
The chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition. Savage v. Gober, 10 Vet. App. at 495-97.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.

A review of the veteran's service medical records reveals 
that in May 1979, he was injured when he fell off a truck.  A 
fracture was initially suspected, and x-rays were taken.  No 
fracture was revealed at the time.  He was treated with a 
Jones dressing and crutches.  After 8 days, the left leg was 
noted to be nontender, with no swelling.  The dressing was 
removed and he was returned to duty.  The diagnosis was a 
healed left leg injury.  There are no further service medical 
records regarding any complaints, injuries, or treatment of a 
left leg disorder.  It is noted that the appellant re-
enlisted in service in 1981 without any physical limitations.  
The veteran signed a statement in February 1984, declining a 
separation examination, and one was not performed.

The post service record reveals that in July 1988, the 
veteran was injured at work when he was struck in the left 
leg by a car.  He complained of pain and difficulty with 
weight bearing.  There was localized pain in the left knee, 
and it was swollen and tender.  The diagnosis was a left knee 
contusion.  X-rays were negative, and he was treated with an 
ace bandage and crutches.

A Georgetown University Hospital discharge summary in June 
1994 noted that the veteran was admitted with left leg pain.  
He had been taking Coumadin for treatment of a new deep vein 
thrombosis (DVT).  Medical records were not available and a 
ultrasound confirmed a superficial femoral clot.  A family 
history of DVT was noted.  However the examiner opined that 
the DVT was a result of the 1988 left leg trauma, complicated 
by prolonged bedrest just a week prior to his admittance.  
The diagnoses was left leg, DVT; history of narcotic 
addiction; and history of leg trauma.

In a RO hearing in April 1996, the veteran testified, in 
essence, that he injured his left leg between 1978 to 1981, 
although he could not remember the exact date. He was 
standing on a truck, and fell off into a garbage can.  He was 
placed in a cast from 6 to 8 weeks.  Afterwards he returned 
to duty.  About four years after service, he was caught 
between two cars and reinjured his left leg.

The hearing officer asked the veteran what problems did he 
have with the left leg at the time of separation in 1984.  He 
could not remember, but noted he had pain.  He did not seek 
any treatment.

A hearing was held at the Board in Washington, DC, in 
February 2000, in which the veteran, in essence, testified 
that he injured his leg falling from a truck in 1979, and 
reinjured it in 1988.  At that time his left leg was crushed 
between two cars. He  requested a 30 days abeyance to have 
the treatment records from the accident reviewed by his 
doctors to obtain an opinion regarding his leg disorder and 
any relationship of his current condition and service.  The 
veteran noted that in the service accident he struck his left 
leg between the foot to the leg.  He was treated with 
aspirin.  He was told there was no fracture.  He was casted 
and used crutches for 6 to 8 weeks. The accident after 
service involved the same spot on his leg.

He stated that he was first treated for deep veinous 
thrombosis, sometime in the early 1990.  He had been treated 
at Georgetown Hospital for about seven years, but now was 
treated at the VA.  He was only taking Ibuprofen at this time 
for his leg.  

Additional medical records were received by the Board 
subsequent to the hearing, with a waiver of local 
jurisdiction consideration.  This consisted of VA clinical 
records dated from late 1999 to April 2000.   An x-ray report 
dated December 1999 noted no fracture, dislocation, bone 
destruction, or soft tissue abnormality of the left knee.  
The impression was a normal left knee in June 1994 when blood 
clots were found in his leg and ankle.  

The April 2000 report noted the veteran was ambulatory with a 
cane, and a stable gait.  The left knee was not inflamed, 
motion of the knee was good, and the ankle was ok.  No major 
abnormalities were note by x-ray.

Additionally, the Board notes a November 1993 psychiatric 
evaluation for disability purposes.  The examiner noted that 
he discussed the veteran's case with a physical examiner who 
evaluated the left leg disorder in March of 1993.  X-rays 
were normal, and the impression was a contusion, typically a 
quite temporary affliction.  The psychiatric examiner noted 
that the veteran's complaints about his left knee were far 
above what could be explained by the objective evidence.  The 
diagnoses was alcohol dependence by history, possibly in 
remission; somatoform pain disorder; and a personality 
disorder with borderline passive aggressive dependent and 
histrionic trends.

None of the medical evidence on file suggests a relationship 
with the veteran's currently diagnosed, left leg disorder and 
any incident or injury incurred in active service, nor does 
it contain any medical opinion or diagnosis relating the left 
leg disorder with service.

The veteran reported a left leg injury in service with 
continuing symptoms.  As a lay witness, he does not have the 
medical expertise to provide evidence of the chronic nature 
of the left leg disorder during service.  There are no 
medical records or competent witness evidence that the 
veteran had a chronic disability during service, within the 
first part of 38 C.F.R. § 3.303(b) (1999).  

Where a condition is not shown to be chronic during service, 
the second part of 38 C.F.R. § 3.303(b) (1999) provides that 
a connection may be based on a continuity of symptoms.  
However, the statements of a lay witness is not sufficient.  
This is a medical question which requires the training and 
expertise of a trained medical professional to link the lay 
reports of continuing symptoms to a current disability.  See 
Savage, at 497-98.  There is no such evidence of a link in 
this case.  

The earliest post-service medical evidence of record 
regarding a left leg disorder is in July 1988, approximately 
4 1/2  years after service.  This treatment was the result of 
an on the job accident, in which his left leg was struck by a 
car.  This resulted in bruising of the leg and localized pain 
in the left knee.  X-rays revealed no evidence of a fracture, 
osseous or articular abnormalities.  A contusion of the knee 
was diagnosed.  That treatment record did not offer a 
diagnosis suggesting any earlier knee or left leg disorder, 
nor did it connect the left leg pathology to disease or 
injury in service.  It is noted that after the May 1979 
injury and treatment, no further left leg pathology is noted 
in service.  Moreover, the appellant was able to re-enlist in 
service for a second term, apparently without physical 
problem or limitation.  Finally, there is no evidence from a 
competent medical source that arthritis or any other disease 
subject to a presumptive period was manifested in the year 
after the veteran left service.  38 U.S.C.A. §§ 1101, 1112 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

In this case, there is no competent medical opinion or other 
evidence of a nexus between the veteran's current left leg 
problems and any incident of service, including the injuries 
asserted by the veteran.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1991).  Therefore, the lay evidence of record, alone, 
does not provide a sufficient basis upon which to find this 
claim to be well grounded.  See Grottveit v. Brown, 5 Vet. 
App. at 93.

A well-grounded claim must be supported by evidence, not 
merely allegations. Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service 
connection for a chronic left leg disorder is well grounded.  
In the absence of competent medical evidence to support the 
veteran's claim, this claim must be denied as not well 
grounded.  Since this claim is not well grounded, the VA has 
no further duty to assist the veteran in developing the 
record to support his claim.  See Epps v. Gober, 126 F.3d at 
1467-68 ("there is nothing in the text of § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well-grounded' 
claim").

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) to 
notify the veteran of the evidence required to complete his 
application for the claimed benefit.  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  



ORDER

Entitlement to service connection for a left leg injury, 
described as deep vein thrombosis, is denied on the basis 
that the claim is not well grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

